DETAILED ACTION
This Final Office Action is in response to the amended claims filed on 11/3/2022.
Claims 1, 3, 5, 6, 8, 10-12, 14-17, 20, 23, 25, 27-29, 31, 33, 34 and 36-38 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 10-12, 14, 16, 17, 20, 23, 25, 27-29, 31, 33, 34 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiera et al. (US 9,840,963).

As to claim 1 Chiera discloses a pre-combustion chamber (116) assembly for a spark ignition engine, the assembly having: 
an ignition chamber (120) adapted to contain at least one electrode (117) of a spark generator; the ignition chamber being adapted to communicate with a main engine combustion chamber (106) via at least one pre-chamber port (118); wherein the ignition chamber communicates for removal therefrom of exhaust gas residuals to a distinct storage chamber (120a), preferably via at least one transfer port (124), wherein the ignition chamber includes an entrance channel (118 is a port and a channel) leading from each said pre-chamber port (118) in a direction towards an ignition region (120b) of the ignition chamber, the ignition region having a larger cross-section than the entrance channel (shown in the drawing of figure 2), and wherein the entrance channel (118) and ignition region (120) are joined by a flaring chamber connector wall: and wherein the ignition chamber includes a tumble feature adapted to promote flow tumble, and the tumble feature is located in the region of the flaring chamber wall (shown on the attached modified drawing of figure 2).

    PNG
    media_image1.png
    782
    871
    media_image1.png
    Greyscale


As to claim 3 Chiera discloses an assembly as claimed in Claim 1 in which the entrance channel is substantially a circular cylinder (the channel 118 looks substantially cylindrical) and the ignition region (120) is substantially circularly cylindrical.

As to claim 5 Chiera discloses an assembly as claimed in Claim 3 in which the ignition region has a diameter between 2 to 5 times that of the entrance channel. (shown in the figure 2 the ignition region is at least 2 times the size of the entrance channel).

As to claim 6 Chiera discloses an assembly as claimed in Claim 1 in which the ignition chamber (120) includes a tumble feature (124) is a step surface adapted to promote flow tumble; the tumble feature preferably being adapted to be generally radially aligned with a ground electrode (117) of the spark generator to be mounted with the pre-combustion chamber assembly.

As to claim 8 Chiera discloses an assembly as claimed in Claim 1 in which the ignition chamber (120) has a longitudinal direction (A) and is adapted to connect at one end thereof to a substantially coaxially oriented spark generator (124) in the form of a spark plug, in which the ignition chamber (120) is adapted to contain a tip (117) of a ground electrode of a spark plug substantially in the centre of the ignition region.

As to claim 10 Chiera discloses an assembly as claimed in claim 1, in which wall features of the ignition chamber near where a spark generator is to be contained are of relatively high heat conductivity material, such as a copper-beryllium material.
(the term relatively high heat is broad and does not impart a real meaning. The examiner can think plastic is of relatively high heat conductivity material or any metal. They all conduct heat and it is anyone’s opinion as to when it is highly conductive depending on the situation. Also, the term “such as” does not give a positive claim limitation it is just an example or what the writer thinks of in their mind as the proper material, such as a copper-beryllium material.)

As to claim 11 Chiera discloses an assembly as claimed in claim 1, in which wall features of the ignition chamber distal from where a spark generator is to be contained are of relatively low heat conductivity material, and optionally are steel, and further optionally are 316 stainless steel. 
(the term optionally does not recite a positive claim limitation. The prior art could all contain steel or not contain any steel at all and meet this limitation.)

As to claim 12 Chiera discloses an assembly as claimed in claim 3, in which a series of said pre-chamber ports (118) are provided, preferably configured in an equispaced pattern (shown in figure 2), in which the pre-chamber ports diverge from one another in a direction away from the ignition chamber (120).

As to claim 14 Chiera discloses an assembly as claimed in Claim 11, in which the pre- chamber ports (118) are straight cylindrical tubes (shown in figure 2) each orientated at an angle diverging from a longitudinal direction of the ignition chamber of about 30 to 60° (shown in the figures).


As to claim 16 Chiera discloses an assembly as claimed in claim 11, in which each pre-chamber port (118) interfaces with a surface of the main combustion chamber which is substantially flat or convexly domed (see attached modified drawing).

    PNG
    media_image2.png
    737
    811
    media_image2.png
    Greyscale


As to claim 17 Chiera discloses an assembly as claimed in claim 1, in which the storage chamber (130) is adapted to communicate only with the ignition chamber (120), otherwise being fully sealed (shown if figure 2).

As to claim 20 Chiera discloses an assembly as claimed in claim 1, in which the storage chamber (130) is a toroidal ring in shape (it is a ring surrounding the ignition chamber), and the storage chamber (130) is adapted to be located within a cylinder head assembly (120) for an engine.

As to claim 23 Chiera discloses an assembly as claimed in claim 1, in which the ignition chamber has a larger volume than the storage chamber, such as above 2 to 10 times larger, e.g. about 4 to 6 times larger. (shown in the drawings.  This is a very broad limitations and the ignition chamber is about 2 times larger)

As to claim 25 Chiera discloses an assembly as claimed in claim 1, which includes a series of said transfer ports (132, 124 and 118) communicating at spaced apart locations into the ignition chamber; at least one said transfer port (124) communicating into the ignition chamber (120) at a first longitudinal position of the ignition chamber, at least one electrode tip (117) of a spark generator being longitudinally between the first longitudinal location and a pre- chamber port (118).

As to claim 27 Chiera discloses an assembly as claimed in claim_1 in which each said at least one transfer port has a cross dimension or diameter which is between 5% and 20%, e.g. about 10% of a cross dimension of diameter of the ignition region of the ignition chamber. (shown in the figure 2 the transfer port 124 is about 5%).

As to claim 28 Chiera discloses an assembly as claimed in claim 1 in which each said at least one transfer port (130) is arranged in a direction which is a substantially radial direction (shown in the figure it is in the ring direction of chamber 130 or facing the radial of axis A)), or having a tangential component, when viewed along a longitudinal direction of the assembly.

As to claim 29 Chiera discloses an assembly as claimed in claim 1, which is passive, having no port for direct fuel injection into the ignition chamber. (this pre-chamber does not have a fuel injection port).

As to claim 31 Chiera discloses an engine (100) having a cylinder head, the cylinder head including an assembly as claimed in claim 1.

As to claim 33 Chiera discloses an engine as claimed in Claim 31 which has a gasoline direction injection (GDI) injector communicating directly into a main combustion chamber thereof; optionally including a port fuel injection (PFI) injector communicating directly into an air inlet port for the main combustion chamber. (column 2 lines 20-25 disclose a direct injector).

As to claim 34 Chiera discloses an engine as claimed in Claim 31 which has no ignition generator for the main combustion chamber to which the pre-combustion chamber assembly is connected other than a single ignition generator connected with at least one ignition electrode thereof located inside the ignition chamber (shown in figures 1 and 2).

As to claim 36 Chiera discloses a motor (100) vehicle including an engine as claimed in claim 31.

As to claim 37 Chiera discloses a pre-combustion chamber assembly for a spark ignition engine, the assembly having: an ignition chamber (120) adapted to contain at least one electrode (117) of a spark generator; the ignition chamber being adapted to communicate with a main engine combustion chamber (106) via at least one pre-chamber port (118); wherein the ignition chamber (120) communicates for removal therefrom of exhaust gas residuals to a distinct storage chamber (130) via at least one transfer port (132), and wherein the storage chamber (130) is adapted to communicate only with the ignition chamber (120), otherwise being fully sealed.

As to claim 38 Chiera discloses a pre-combustion chamber assembly for a spark ignition engine, the assembly having: an ignition chamber (120) adapted to contain at least one electrode (117) of a spark generator; the ignition chamber (120) being adapted to communicate with a main engine combustion chamber (106) via at least one pre-chamber port (118); wherein the ignition chamber (120) communicates for removal therefrom of exhaust gas residuals to a distinct storage chamber (130) via at least one transfer port (132), and wherein each said at least one transfer port (132) has a cross dimension or diameter which is between 5% and 20%, e.g. about 10% of a cross dimension of diameter of an ignition region of the ignition chamber. (shown in the drawings of figure 1 and 2)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                  

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747